Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
This corrected Notice of Allowability is issued as Claim 29 was inadvertently not cancelled per the previous Notice of Allowability. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joohee Lee on December 8, 2020.

The application has been amended as follows: 

	Claim 21, Line 6, after “nanotube” insert -- into the paper -- 


	Claim 23, Line 2, delete “dopant” and insert -- dopants of the predetermined regions – 
	Same claim, Line 2, delete “doped in the p-type regions” and insert -- of the predetermined regions -- 

	Claim 24, Line 1, delete “wherein when selectively removing of the n-type dopant from the n-type carbon nanotube paper,” and insert --further comprising-- 

	Cancel Claims 26-29. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding Claim 21, the closest prior art, including US 20150188017 by Chen et al and US 20070157348 by Bae et al, alone or in combination fail to disclose a method wherein both n-type and p-type dopants are included in a single solution, dispersed, molded then the n-type dopants are selectively removed along the molded feature to form a continuous ribbon of p-type and n-type thermoelectric regions. As such, the requirements of Claim 21 are not disclosed or rendered obvious by the prior art.

Examiner notes, various embodiments in the instant disclosure require intrinsic p-type carbon nanotubes within dopants. This runs contrary to the state of the art as carbon nanotubes are not p-type absent an explicit addition of dopant. Although Applicant provided a declaration on June 2, 2020, the portion of the declaration attempting to overcome the Office’s position regarding this feature indicates that functional groups are required for carbon nanotubes to function as p-type elements (see Item 5). This admission clearly indicates that “treatment or doping” is required as functional groups would be required to induce this functionality. As such, Applicant’s embodiment wherein carbon nanotubes are p-type absent any type of doping or treatment is not found allowable at this time. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721